Citation Nr: 1025770	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  07-22 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for skin disability, 
claimed as skin peeled off left hand.

2.  Entitlement to service connection for bilateral knee 
disability, claimed as arthritis.

3.  Entitlement to service connection for right foot disability, 
claimed as heel spur and problems with abnormal growth in bone.


ATTORNEY FOR THE BOARD

Andrew Mack





INTRODUCTION

The Veteran served on active duty from March 1987 to December 
1994.  

This appeal to the Board of Veterans' Appeals (Board) arose from 
an April 2006 rating decision in which the RO denied service 
connection for skin peeled off left hand, bilateral knee 
condition, and right foot heel spur and problems with abnormal 
growth in bone.  In May 2006, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued in 
May 2007, and the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in July 2007.

During the pendency of the appeal, the Veteran's claims file was 
transferred to the jurisdiction of the RO in Roanoke, Virginia, 
which has certified the appeal to the Board.

In his substantive appeal, the Veteran requested a hearing before 
a Veterans Law Judge in Washington, DC.  A January 2010 letter 
informed the Veteran that his hearing was scheduled in May 2010.  
Although the hearing notification was not returned by the U. S. 
Postal Service as undeliverable, the Veteran failed to report for 
the scheduled hearing, and has not requested rescheduling of the 
hearing.  As such, his hearing request is deemed withdrawn.  See 
38 C.F.R. § 20.702(d) (2009).  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  While the Veteran has asserted  that he has had pain, 
irritation, and peeling of the left hand skin since his period of 
service, there is no competent, probative evidence that the 
Veteran currently has, or ever has had, a skin disability 
affecting the left hand.
 
3.  While the Veteran has asserted  that he has had bilateral 
knee pain since his period of service, and that a private 
physician has diagnosed arthritis, there is no competent, 
probative evidence that the Veteran currently has, or ever has 
had, a bilateral knee disability.

4.  A right foot heel spur was first diagnosed several years 
after the Veteran's discharge from service, and there is no 
competent evidence or opinion that there exists  a medical 
relationship between any such current disability and the 
Veteran's military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for skin disability, 
claimed as skin  peeled off left hand, are not met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.  The criteria for service connection for bilateral knee 
disability, claimed as arthritis,  are not met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107(b) (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).

3.  The criteria for service connection for right foot 
disability, claimed as heel spur and problems with abnormal 
growth in bone, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in November 2005 and January 2006 pre-rating 
letters, the RO provided notice to the Veteran explaining what 
information and evidence was needed to substantiate the claims 
for service connection, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  The April 2006 RO rating 
decision reflects the initial adjudication of the claim after 
issuance of the November 2005 and January 2006 letters.  

Post rating, a September 2009 letter provided the Veteran with 
general information pertaining to VA's  assignment of disability 
ratings and effective dates (in the event that service connection 
is granted), as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  After issuance 
of the September 2009 letter, and opportunity for the Veteran to 
respond, the October 2009 supplemental SOC (SSOC) reflects 
readjudication of the claim.  Hence, the Veteran is not shown to 
be prejudiced by the timing of this latter notice.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in an SOC or SSOC, is sufficient to cure a timing 
defect).  

The record also reflects that VA has made reasonable efforts to 
obtain, or assist in obtaining, all relevant records pertinent to 
the matters on appeal.  Pertinent medical evidence associated 
with the claims file consists of service and private treatment 
records.  Also of record and considered in connection with the 
appeal are various written statements provided by the Veteran. 
The Board also finds that no additional RO action to further 
develop the record on any of the claims is warranted.  

The  Board notes that, in his July 2007 substantive appeal, the 
Veteran stated that he had seen a knee specialist as recently as 
January 2007, and that such specialist stated that arthritis was 
beginning to develop as a result of his longstanding knee 
injuries.  In a September 2009 letter, the RO specifically 
requested that the Veteran complete and return a VA Form 2142 
(Authorization and Consent to Release Information) regarding such 
claimed January 2007 treatment, and the RO enclosed two such 
forms with the letter.  An SSOC, issued to the Veteran in October 
2009, specifically acknowledges that the Veteran mentioned 
January 2007 treatment for his knee condition in his July 2007 
substantive appeal, but that no reply was received in response to 
the RO's September 2009 letter.  Under these circumstances, the 
Board finds that RO has assisted the Veteran in obtaining 
outstanding, pertinent records to the extent possible, and that 
no further action in this regard is warranted.  

The Board also acknowledges that the Veteran has not been 
afforded VA examinations in connection with any of his service 
connection claims.  However, as explained in more detail below, 
the claims are being denied because there is no competent, 
probative evidence whatsoever to support a finding that the 
Veteran has, or ever has had, any disability affecting the skin 
of the left hand or the knees, or that there exists a medical 
nexus between a current right foot heel spur and service.  .  As 
the current record does not reflect even a prima facie claim for 
service connection for any of the claimed disabilities, VA is not 
required to have the Veteran undergo a medical examination or to 
obtain a medical opinion  See 38 U.S.C.A. § 5103A(d); Wells v. 
Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  See also 
Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium). 

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with any of the claims.  Consequently, 
any error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of any of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to an 
injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) and Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Service connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic diseases, 
such as arthritis, which develop to a compensable degree 
(10 percent for arthritis) within a prescribed period after 
discharge from service (one year for arthritis), although there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 113;7 38 C.F.R. 
§§ 3.307, 3.309..  Also, while the disease need not be diagnosed 
within the presumptive period, it must be shown, by acceptable 
lay or medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  38 C.F.R. 
§ 3.307(c).

In this case, service treatment records reflect no complaint, 
finding, or diagnosis pertinent to the skin of the Veteran's left 
hand, his  right foot or heel, or his  knees.  The report of  
separation examination, dated in June 1994, reflects that  
clinical evaluation of the feet, upper extremities, lower 
extremities, and skin was normal.  At that time, the Veteran 
denied  having  ever had any skin diseases or foot trouble.  The 
Veteran did report, however, that he received physical therapy 
within the past five years for a "knee problem."

The only post-service medical records identified by the Veteran 
or associated with the claims file are private podiatry records 
dated in August and September 2002.  Such records indicate that 
the Veteran complained of right heel pain of approximately a six-
month duration.  These records indicate diagnoses of a heel spur, 
plantar fasciitis, and bursitis on the right side.  

In his May 2006 notice of disagreement, the Veteran stated that, 
while serving in Dexheim, Germany, between 1990 and 1991, he was 
treated for irritation, redness, swelling, and serious skin 
peeling of both hands and feet, and was referred to a 
dermatologist.  The Veteran stated that he was treated for the 
skin condition, but that his left hand was still without layers 
of skin and that he still experienced peeling, pain, irritation, 
and discomfort.   The Veteran also asserted that, while stationed 
in Dexheim from 1990 to 1991, he was treated for swelling in both 
knees, for which he was provided braces and crutches and 
underwent extensive physical therapy for about three months, and 
that he had continued to have pain and swelling in the knees for 
the last 15 years.  The Veteran further stated that he began to 
experience pain in his right foot in 1993, while stationed in 
Korea, but did not receive medical treatment for it.   

Also, as noted above, in his July 2007 substantive appeal, the 
Veteran stated that he had seen a knee specialist as recently as 
January 2007, and that such specialist stated that arthritis was 
beginning to develop as a result of his longstanding knee 
injuries.  However, despite requests from the RO to do so, the 
Veteran failed to adequately identify or authorize the RO to 
obtain such alleged treatment records.

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that each claim for service 
connection must be denied.  

First addressing the Veteran's claims involving skin peeled off 
left hand and the knees, the Board finds that there is no 
competent, probative evidence that the Veteran has, or ever has 
had, any disability affecting the skin of the left hand or the 
knees.  As indicated, there is no in- or post-service medical 
evidence relating to either a skin condition of the left hand or 
a knee condition.  The Board recognizes that the Veteran may be 
competent to identify such symptomatology as irritation, pain, 
and peeling of the skin.  However, symptoms such as peeling skin 
or pain, alone, without evidence of underlying pathology, do not 
constitute a disability for compensation purposes.  See, e.g., 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in 
part and remanded on other grounds sub. nom. Sanchez-Benitez v. 
Principi, 239 F. 3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. 
App. 22, 31-32 (1998).

Specific to the knees, the Board also notes that, in the  July 
2007 substantive appeal, the Veteran asserted that in January 
2007, a knee specialist stated that arthritis was beginning to 
develop as a result of his longstanding knee injuries, although 
the Veteran failed to identify any such records further or 
authorize VA to obtain them.  The Board also points out that the 
Veteran's unsupported assertions of what a doctor allegedly told 
him does not, in and of itself, constitute medical evidence 
required to substantiate a service connection claim.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Indeed, the 
Veteran's assertions as to medical diagnosis of knee disability 
do not appear credible, given his unwillingness to adequately 
identify objective evidence reflecting such a diagnosis, or to 
authorize VA to obtain it, despite his insistence that such 
evidence exists.

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to cases 
where such incidents have resulted in disability.  See 
38 U.S.C.A. § 1131; see also 38 38 U.S.C.A. § 1110.  Thus, where 
medical evidence does not establish that the Veteran has the 
disability for which service connection is sought, there can be 
no valid claim for service connection.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.  
Here,  the claims for service connection for left hand skin 
disability and for bilateral knee disability must each be denied 
because the first, essential criterion for a grant of service 
connection-competent, probative evidence of the currently-
claimed disability-has not been met.

With respect to the Veteran's claim involving  right foot heel 
spur/disability, the Board notes that the Veteran has presented 
some objective evidence of right heel spur, as reflected in the 
August and September 2002 podiatry notes.  However, the claim for 
service connection must nonetheless be denied in the absence of 
any evidence whatsoever that there exists a medical relationship 
between a right  heel spur and the Veteran's service.

While the Veteran has asserted that he first began having right 
heel pain in service, such assertions are not credible.  The 
medical evidence does not even suggest that a right heel 
disability began in service.  As indicated, service treatment 
records include no notations involving the right foot or heel, 
and the June 1994 separation examination report indicates a 
normal clinical evaluation of the feet and that the Veteran 
reported never having had foot trouble.  The earliest, and only, 
post-service medical records identified by the Veteran or 
associated with the claims file are the private August and 
September 2002 podiatry records which indicate that the Veteran 
complained of right heel pain of a six-month duration.  The 
Veteran's own report, at the time of the August 2002 treatment, 
that he had had  right heel pain of six-months' duration also 
contradict his assertions that such right heel problems began in 
service, and, undermine the credibility of any assertions of 
continuing foot problems since that time.

Significantly, moreover, there is no medical evidence or opinion 
that there exists a medical relationship between Veteran's 
service and the right heel spur diagnosed some seven years later, 
and the Veteran has not presented, identified, or even alluded to 
the existence of any such medical evidence or opinion.

Further,  as for any direct assertions by the Veteran that he 
currently has a skin disability affecting the left hand, a 
bilateral knee disability, and/or a right heel spur/foot 
disability that is/are medically related to service, the Board 
notes that such evidence provides no a basis for allowance of any 
of the claims.  As indicated, these claims turn on the medical 
matter(s) of currently claimed disability, and, if so, the 
medical etiology of such disability-matters within the province 
of trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As the Veteran is not shown to be other 
than a layperson without appropriate medical training and 
expertise, he is not competent to render a probative (persuasive) 
opinion on any of the medical matter(s) upon which each claim 
turn(s).  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, his lay assertions in 
this regard have little probative value.

For all the foregoing reasons, the Board finds that each claim 
for service connection  must be denied.  In reaching the  
conclusion to deny each claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
no competent, probative evidence supports any of the claims, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER
 Service connection for a skin disability, claimed as skin peeled 
off left hand, is denied.

Service connection for bilateral knee disability, claimed as 
arthritis,  is denied.

Service connection for right foot disability, claimed as  heel 
spur and problems with abnormal growth in bone, is denied.



___________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


